IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA

NORTHERN DIVISION
MICHAEL D. LEBERMAN, *
*
PLAINTIFF, *
* CASE NO.: 2:18-CV-555-RAH-WC
*
¥ *
te
*
STATE OF ALABAMA BOARD OF *
PARDONS AND PAROLES, et al; *
.
*

DEFENDANTS.

NOTICE CONCERNING SETTLEMENT CONFERENCE
Counsel for the parties in the above-styled case have complied with the Court’s Order to
schedule a conference wherein settlement discussion occurred. On or about March 3, 2020, the
parties met face-to-face and attempted to settle the case, however, where unable to agree to an
amount in terms of settlement. Settlement discussions are ongoing, and in the event that the
parties are able to settle this case, the Court will be promptly notified.

Respectfully submitted this the 10° day of March, 2020

lol Yim LL. DeBardedlaben
JIM L. DEBARDELABEN (DEB003)
ASB-4800-A40J

Attomey for Plaintiff Leberman

OF COUNSEL:
JIM L, DEBARDELABEN

ATTORNEY AT LAW
Wetumpka, AL 36092
(334) 265-9206 Telephone
(334) 478-7320 Facsimile

jim@jimdebardlaw.com E-mail

CERTIFICATE OF SERVICE

T hereby certify that I have served a copy of the foregoing via email to all counsel listed
below on this the 10" day of March, 2020:

Kevin W. Blackburn
General Counsel
Alabama Board of Pardons and Paroles

E-mail: kevin.blackburn@paroles.alabama.gov

Barbara J. Wells
Capell & Howard, P.C.

E-mail: barbara. wells@chlaw.com

R. Brooke Lawson, III
Capell & Howard, P.C.

E-mail: brooke.lawson@chlaw.com

Faith Perdue Twiggs
Capell & Howard
Faith. Twiggs@chlaw.com

[o/ Yim L. De&ardeabeu

OF COUNSEL
